UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
v. Case No. 8:19-cv-144-T-27AEP
$919,251.94 SEIZED FROM
THREE GROW FINANCIAL
CREDIT UNION ACCOUNTS,
A 2016 SILVER LEXUS RC 350,
AND APPROXIMATELY $809.94

HELD IN GROW FINANCIAL CREDIT
UNION ACCOUNT 0001522160553

Defendant

ORDER DIRECTING ISSUANCE OF
A WARRANT OF ARREST INREM

THIS CAUSE is before the Court on the United States' Motion for
Issuance of a Warrant of Arrest in Rem for (1) $919,251.94 seized from three
accounts at Grow Financial Credit Union, held in the name of Ramon
Christopher Blanchett; and (2) a 2016 silver Lexus RC 350 registered in the
name of Blanchett; and (3) approximately $809.94 held in Blanchett’s Grow
Financial account number 00015221605 53 (collectively, the Defendant
Assets).

The Court finds that the $919,251.94 seized from three accounts at

Grow Financial, held in the name of Ramon Christopher Blanc_hett and a

2016 silver Lexus RC 350 registered in the name of Blanchett are in the
government’s possession, eustody, and control

The Court further finds the facts set forth in the Verified Complaint
demonstrate that probable cause exists to believe that the approximately
3809.94 held in Blanchett’s Grow Financial account number 0001522160553,
is the proceeds of his wire fraud, and is therefore subject to forfeiture to the
United States.

Accordingly, it is hereby:

ORDER.ED, ADJUDGED, and DECREED that the Motion for
Issuance of Warrant of Arrest in Rem for the Defendant Assets is granted

lt is FURTHER ORDER_ED that, pursuant to Rule G(B)(b)(i) and (ii)
of the Supplernental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions, the Clerk is directed to issue a Warrant of Arrest in Rem
for the Defendant Assets in the above-Styled action.

ORDERED in Tampa, Florida, this F?Q day of January, 2019.

%7€2%/

AN’rHoN E. ‘PORCELLI
UNITED s ATEs MAGISTRATE JUDGE

Copies to:
J ames A. Muench, AUSA
Counsel of Record

